Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 30-49, as originally filed 03 DEC. 2018, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d)

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
Elements 1, 5, and 2 appear differently in FIG. 3 vs FIG. 4 and FIG. 9; namely the vertical supports 5 appear to be flush with face surfaces 1, 2 in FIG. 3, the vertical supports 5 appear to be spaced from face surfaces 14 in FIG. 4, and vertical supports 5 appear to be absent from face surfaces 1, 2 in FIG. 9; these should be presented as different embodiments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 30-44, and 46-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Cl. 46 ln. 2: the recitation(s) of "providing the support structure; attaching the outer face surface" is vague, indefinite, and confusing as appearing to suggest an additional support structure. It is suggested to clarify this claim by replacing the semicolon ";" with the word --further comprises-- and the Examiner interpreted this claim as such.
 
Cl. 49 ln. 1-2: the recitation "the step of providing one or more further face surfaces for one or more further walls" is vague, indefinite, and confusing as appearing to suggest an additional "one or more further face surfaces" to the "one or more further face surfaces" required by claim 45, from which this claim depends. It is suggested to replace "further comprising" with the word --wherein--
and to replace "; and" with the phrase --further comprises-- and the Examiner interpreted this claim as such.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30-35, 37, 43-46, and 49 rejected under 35 U.S.C. 103 as being unpatentable over Jones, Jr. et al. US 5473849 A (Jones) in view of Majnaric et al. US 5553430 A (Majnaric).
As per claim 30 Jones teaches a building structure comprising: 
a wall (see "completed wall 18 constructed in accordance with the present invention is shown in FIG. 4" 9:12), the wall comprising: 

a support structure comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces; and 
a quantity of low-density cellular lightweight concrete (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4) which substantially fills the space between the inner and outer face surfaces, but fails to explicitly disclose:
wherein: the building structure further comprises a ceiling or a floor, which forms part of the same storey of the structure as the wall,
wherein the floor or ceiling comprises at least one face surface formed from glass fibre reinforced board, and 
the floor or ceiling contains a quantity of low-density CLC which forms a unitary, continuous and unbroken quantity of CLC along with the CLC which is within the wall. 
Majnaric teaches a structure for filling with concrete to provide a floor or ceiling with a continuous pour as claimed, specifically:
wherein: the building structure further comprises a ceiling or a floor (floor panels 34, FIG. 17), which forms part of the same storey of the structure as the wall;
wherein the floor or ceiling comprises at least one face surface (see at least one upper or lower face of 34, FIG. 17); and
the floor or ceiling is capable of accepting a quantity of filler material (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.
Regarding the limitations of the additional surfaces being "formed from glass fibre reinforced board" and the "filler material” forming "unitary, continuous and unbroken quantity of CLC along with the CLC which is within the wall", it would have been well within the skill of an artisan to provide the additional surfaces with any material, including the fiberglass reinforced cement boards of Jones.

As per claim 31 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses wherein the inner and outer face surfaces of the wall are substantially parallel with each other (see 8 parallel with 8, FIG. 4). 

As per claim 32 Jones in view of Majnaric teaches the limitation according to claim 30, but the combination fails to explicitly disclose:
wherein the density of the CLC is less than 200 kg/m3.
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach the density of the concrete to be any value —including less than 200 kg/m3—, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the the concrete of Jones in view of Majnaric by substituting the density as claimed in order to provide a lighter wall

As per claim 33 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses wherein the face surfaces are formed from glass fibre reinforced concrete (see " fiberglass reinforced cement boards 8, 8, FIG. 4"). 

As per claim 34 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the low density CLC substantially fills the space between the inner and outer face surfaces over the entire height of the wall (see "substantially fills" FIG. 4). 

As per claim 35 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the inner and outer face surfaces are 

As per claim 37 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the inner and outer face surfaces are each formed from a plurality of sheets of glass fibre reinforced board (see FIG. 1; note a plurality of sheets on the inner and outer surfaces; this is considered exemplary). 

As per claim 43 Jones in view of Majnaric teaches the limitation according to claim 30, and Jones further discloses the building structure comprises two or more walls (see FIG. 1; note at least two or more walls with inner and outer surfaces; this is considered exemplary), each comprising inner and outer face surfaces formed from glass fibre reinforced board (fiberglass reinforced cement boards 8, 8, FIG. 4), 
a support structure comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces, and 
a quantity of low-density cellular lightweight concrete which substantially fills the space between the inner and outer face surfaces (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4), and 
wherein the floor or ceiling contains a quantity of low-density CLC which forms a unitary, continuous and unbroken quantity of CLC along with the CLC 

As per claim 44 Jones in view of Majnaric teaches the limitation according to claim 30 and a building structure comprising two or more stories, each including a wall and a floor or ceiling as recited in claim 30 (see "FIG. 5… first-story and second-story" 6:64)

As per claim 45 Jones teaches a method of forming a building structure, the method comprising: 
providing inner and outer face surfaces (face surfaces two fiberglass reinforced cement boards 8, 8, FIG. 4) for a wall (see "completed wall 18 constructed in accordance with the present invention is shown in FIG. 4" 9:12) formed from glass fibre reinforced board; 
providing a support structure, comprising one or more rigid components (vertical reinforcing rods 16 and tie assemblies 3, FIG. 4) positioned between the inner and outer face surfaces; 
pouring a quantity of low-density cellular lightweight concrete (see "foam cement fill is poured to form a core 10" 8:32, or core 10, FIG. 4) into the space between the inner and outer face surfaces; but fails to explicitly disclose:
providing one or more further face surfaces to define a ceiling space, above the wall, or a floor space, below the wall; and 
pouring a quantity of low-density CLC into the space between the inner and outer face surfaces, and into the ceiling space or the floor space, so that the wall is filled and the ceiling space or floor space is filled, or partially filled, with the low-density CLC in one operation. 
Majnaric teaches a structure filled with concrete to provide a floor or ceiling with a continuous pour as claimed, specifically:
providing one or more further face surfaces to define a ceiling space, above the wall, or a floor space, below the wall (floor panels 34, FIG. 17); and 
pouring a quantity of low-density CLC into the space between the inner and outer face surfaces, and into the ceiling space or the floor space (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28), so that the wall is filled and the ceiling space or floor space is filled, or partially filled, with the low-density CLC in one operation. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.

As per claim 46 Jones in view of Majnaric teaches the limitation according to claim 45, and Jones further discloses the method comprises: 
providing the support structure [[;]] --further comprises-- attaching the outer face surface to the support structure; and attaching the inner face surface 

As per claim 49 Jones in view of Majnaric teaches the limitation according to claim 45, and Majnaric further discloses [[further comprising]] --wherein-- the step of providing one or more further face surfaces for one or more further walls [[; and]] --further comprises-- pouring the quantity of low-density CLC so that the walls are substantially filled , and the ceiling space or floor space is filled, or partially filled, with the low- density CLC in one operation (see "as illustrated in FIG. 17, concrete may be introduced into selected areas in a continuous pour operation" 6:28).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones in view of Majnaric by including the floor panels, purlins, and aligning sill and wall caps in order to form a floor or ceiling capable of being poured continuously with the wall as taught by Majnaric in order to build a larger structure.

Claim 36, 38-39 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 35 and 37 above and further in view of Rossin et al. US 4508308 A (Rossin).
As per claim 36, 38-39 Jones in view of Majnaric teaches the limitation according to claim 35 and 37 but fails to explicitly disclose:
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces;
the face surfaces are spaced apart from the support structure, to provide a gap between the support structure and each of the face surfaces, wherein the support structure comprises a series of spaced-apart supports, and each sheet is attached to at least one of the supports; and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are attached to the outer side. 
Rossin teaches an additional support capable of being incorporated in the assembly of Jones in view of Majnaric in a spaced manner from the face surfaces to provide a gap, specifically:
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8);
the face surfaces are spaced apart from the support structure (latticework elements 10, FIG. 8), to provide a gap between the support structure and each of the face surfaces (see gap between panels 53, left and right, FIG. 8), wherein the support structure comprises a series of spaced-apart supports (10, 10, FIG. 8), and each sheet is attached to at least one of the supports (see "attached" at elements 56, 57, FIG. 8); and 
each support has an inner side and an outer side, sheets of the inner face surface are attached to the inner side and sheets of the outer face surface are 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones in view of Majnaric by including the latticework elements as taught by Rossin in order to rigidify the assembly because doing so would preserve the life of the assembly.

Claim 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 37 above, and further in view of SalahUddin US 5371990 A.
As per claim 40 Jones in view of Majnaric teaches the limitation according to claim 37, but fails to explicitly disclose:
wherein each sheet has widened regions at opposing edges thereof, with a narrower region between the widened regions; and 
each sheet has widened regions at each of its edges.
SalahUddin teaches such widened regions, specifically:
wherein each sheet (lower vertical flanges 212, 212, FIG. 25) has widened regions (vertically extending flange 220, 220, left and right side, FIG. 25) at opposing edges thereof, with a narrower region (see "narrower" regions, left 
each sheet has widened regions (see wider regions towards the top of FIG. 25) at each of its edges.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones in view of Majnaric by including the widened and narrower regions as taught by SalahUddin in order to form a channel for receiving material.

Claim 42 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim 30 above and further in view of Gibson et al. US 4342180 A (Gibson).
As per claim 42 Jones in view of Majnaric teaches the limitation according to claim 30 but fails to explicitly disclose:
wherein the support structure is entirely or substantially formed from light gauge steel (LGS). 
Gibson teaches such an obvious material, specifically:
wherein the support structure is entirely or substantially formed from light gauge steel ("light gauge steel, preferably 20 gauge" 3:37). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones in view of Majnaric by substituting the light gauge steel as taught by Gibson in order to form a lighter structure because this would expedite assembly of the structure by requiring smaller machinery to handle the components.

Claim 47-48 rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Majnaric as applied to claim as applied to claim 46 above, and further in view of Henriquez US 8276332 B2.
As per claim 47 and 48 Jones in view of Majnaric teaches the limitation according to claim 46, but fails to explicitly disclose:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces;
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components. 
Henriquez teaches such a use of a wall cavity, specifically:
the step, after the step of attaching the outer face surface to the support structure, but before the step of attaching the inner face surface to the support structure, of installing components of one or more service, such that, once the step of attaching the inner face surface to the support structure has been completed, the components of the one or more service are located between the inner and outer face surfaces (see 900, 950, C1, C2, FIG. 32);
wherein the components of the one or more service include one or more of power cables, water pipes, data cables, and ventilation components (see 900, 950, C1, C2, FIG. 32).. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Jones in view of Majnaric by including the utilities as taught by Henriquez in order to provide services to the structure.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635